DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance:
The applicant’s amendments and arguments filed 1/6/2021 have been considered.
The applicant has amended claim 1 to be directed to only the compound of formula 1.  Although the prior art teaches compounds where R1 to R7 are hydrogen.  The prior art fails to anticipate R1 being an alkyl group having 1 to 4 carbon atoms.
In the Du et al. reference, Du teaches optional pH adjusting agents and provides a list of over a dozen suitable pH adjusting agents which includes 1,4-diaminobutane.  It would require hindsight to select this diamino compound from a list and also modify the compound to have other functional groups like the alkyl group of formula 1 of instant claim 1.  Du further fails to provide motivation for the inclusion of the reducing agent required by instant claim 12.
Similarly Ivanov et al. teach 1,2-diaminopropanes as suitable chelating agents from a long list of possibilities.  Ivanov also fails to provide any suggestion for modifying these compounds to meet the compounds of formula 1 of instant claim 1.  Nor does Ivanov anticipate or provide any motivation for the inclusion of the reducing agent required by instant claims 12 in combination with the diamino compounds described in this claim.
As the prior art references fail to teach, suggest or provide motivation to meet the limitations of the newly amended claims, previous prior art rejections are withdrawn and instant claims 1-3, and 8-21 are found to be allowable.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY E WEBB whose telephone number is (571)272-1325.  The examiner can normally be reached on 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Harold Pyon can be reached on 571-272-1498.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




GREGORY E. WEBB
Examiner
Art Unit 1761



/GREGORY E WEBB/Primary Examiner, Art Unit 1761